Citation Nr: 1701059	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  03-28 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a bilateral neurological disability of the upper and lower extremities.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to March 1959.  

These matters come before the Board of Veterans' Appeals (Board) from May 2003 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In the May 2003 decision, the RO denied the Veteran's petition to reopen a claim of service connection for low back syndrome as new and material evidence had not been submitted.  In the December 2009 decision, the RO denied service connection for diabetes mellitus, bilateral diabetic neuropathy of the upper and lower extremities, hypertension, and high cholesterol.

The Veteran testified before a Decision Review Officer at an April 2004 hearing at the RO.  A transcript of the hearing has been associated with his file.

In April 2005, the Board granted the petition to reopen the claim of service connection for a back disability and remanded the underlying claim for further development.

The Board denied the claim of service connection for a back disability by way of a September 2006 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In July 2008, the Court set aside the Board's September 2006 decision and remanded the case for readjudication in compliance with directives specified in a July 2008 Joint Motion filed by counsel for the Veteran and VA.

In January 2009, the Board remanded the issue of entitlement to service connection for a back disability for further development in compliance with the Joint Motion.

In November 2016, the Vice Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issues of entitlement to service connection for a back disability, diabetes mellitus, a bilateral neurological disability of the upper and lower extremities, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

High cholesterol is not a disability for VA benefits purposes.


CONCLUSION OF LAW

The criteria for service connection for high cholesterol are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016). 
The claim of service connection for high cholesterol is being denied as a matter of law.  As such, the VCAA is inapplicable in this instance.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In this case, the Veteran seeks service connection for high cholesterol.  High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia and post-service treatment records document diagnoses of hyperlipidemia.  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  The Court in Allen also indicated that disability for VA compensation purposes refers to impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  Id.

By definition, hyperlipidemia is a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglycerides and hypercholesterolemia (high cholesterol).  Dorland's Illustrated Medical Dictionary 903 (31st ed. 2007).  In this regard, the Board notes that reference to a medical dictionary to assist in understanding the nature of a disorder is not improper.  See O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014) (referencing Dorland's for nature of and symptoms associated with a condition); Prokarym v. McDonald, 27 Vet. App. 307, 310 (2015) (defining DC term "severe" using the New Oxford American Dictionary and online Merriam-Webster Dictionary ); Terry v. Principi, 340 F.3d 1378, 1383 (Fed. Cir. 2003) (concluding statute was not ambiguous using definitions from Dorland's ).

VA has in its rulemaking capacity similarly indicated that high cholesterol does not fall within VA's definition of disability for which compensation is warranted.  61 Fed. Reg. 20440, 20445 (May 7, 1996) (supplementary information preceding revisions to criteria for evaluating endocrine system indicating that hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities").

Moreover, in this case, the finding of hyperlipidemia is not shown to be associated with any disability-much less one that was incurred in or aggravated by active service.  As such, there is no competent evidence of a current disability upon which to predicate a grant of service connection on any basis, and, hence, no valid claim for service connection.  See, e,g., Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App 141, 144 (1992).  As such, service connection for high cholesterol must be denied as a matter of law, and the benefit of the doubt doctrine is therefore not for application.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for high cholesterol is denied.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

The Veteran reported in a statement received by VA in November 2006 that he had received VA treatment for back problems as early as 1962.  A December 2009 VA primary care treatment note reflects that he was scheduled for follow up treatment for some of his claimed disabilities in March 2010.  Also, in a May 2011 statement, the Veteran's representative asked the AOJ to obtain the Veteran's VA treatment records dated since 2009.  The VA treatment records which are currently included in the claims file are from the VA Caribbean Healthcare System and are dated from October 1999 to December 2009.  Hence, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A  (b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Moreover, the Veteran reported on "Authorization and Consent to Release Information" forms (VA Form 21-4142) dated in December 2002, June 2009, and March 2010 that he received relevant treatment from Dr. Lopez, Dr. "Carrezo," and "Servicios De Salud Y Medicos Naturopatas."  It appears from a review of the claims file that the AOJ has not yet attempted to obtain these identified records.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a back disability, hypertension, diabetes, and a neurological disability, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a back disability, hypertension, diabetes, and a neurological disability from Dr. Lopez (see the December 2002 Form 21-4142), Dr. "Carrezo" (see the June 2009 Form 21-4142), "Servicios De Salud Y Medicos Naturopatas" (see the March 2010 Form 21-4142), and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file.  Additionally, any record that includes any non-English language should be translated to English. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from the VA Caribbean Healthcare System dated from March 1959 through October 1999 and from December 2009 through the present; and

(b)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).  Additionally, any record that includes any non-English language should be translated to English.

3.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


